Citation Nr: 1620457	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-08 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee strain with internal derangement (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for a left knee disability, and assigned an initial 10 percent disability rating, effective October 1, 2007 (the day after the Veteran was discharged).

This case was previously before the Board in June 2014.  At such time, the Board remanded the Veteran's claim for additional development.  The case has now returned to the Board for further review.  As will be discussed in greater detail below, the Board finds that there has been substantial compliance with the June 2014 remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

Following the October 2014 supplemental statement of the case, additional evidence was added to the record, including VA treatment records and a March 2016 VA examination of the Veteran's left knee disability.  In May 2016, however, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of this evidence.  38 C.F.R. § 20.1304 (2015).

Finally, the Board notes that, in April 2016, the Veteran notified VA that he disagreed with the effective date assigned in a March 2016 rating decision that granted service connection for right knee degenerative arthritis, right knee anterior instability, left hip osteoarthritis, right hip osteoarthritis, limited left hip extension, limited right hip extension, limited right hip flexion, and limited left hip flexion.  However, a May 2016 report of contact, the Veteran informed VA that he did not wish to file a notice of disagreement or appeal with regard to these matters.  He requested reconsideration and indicated that he submitted an intent to file in September 2015.  In May 2016, the RO granted earlier effective dates of September 14, 2015 for several of the Veteran's disabilities, in line with the effective date he was requesting.  Therefore, no further action is required.


FINDING OF FACT

The Veteran's left knee disability has been manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; as well as subjective complaints of pain, swelling, locking, and giving way; flexion to no more than 90 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, painful movement, or on repetitive motion; extension to zero degrees; without objective evidence of instability or subluxation, ankylosis, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSION OF LAW

Since October 1, 2007, the criteria for an initial 20 percent rating, but no higher, for the Veteran's left knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board finds that VA has met its duty to notify the Veteran in this case.  In a July 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claim and the evidence VA would reasonably seek to obtain.  The July 2008 letter also addressed how disability ratings and effective dates were assigned.  The Board also notes that, since his claim comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the Veteran's claim, his service treatment records, VA treatment records, and private treatment records have been obtained and considered.  In addition, the Veteran was also provided VA examinations in November 2008, July 2014, and March 2016 which are found to be adequate for rating purposes.  The examiners reviewed his medical history, provided pertinent examination findings applicable to the rating criteria, and provided conclusions with supporting rationale.  The Board finds that the VA examination reports are adequate and probative, and are sufficient to allow the Board to render a decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, the Board finds that the AOJ has substantially complied with the June 2014 remand directives.  In July 2014, the AOJ sent a letter to the Veteran requesting that he identify any VA or non-VA treatment records pertinent to his left knee disability that were not already of record.  The AOJ associated updated VA treatment records dated through February 2016 with the claims file.  Additionally, in July 2014 and March 2016, he was afforded VA examinations to address the current nature and severity of his service-connected left knee disability.  As such, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

For knee impairment with recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight disability, a 20 percent rating is assigned for moderate disability, and a 30 percent rating is assigned for severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The terms "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The VA General Counsel  has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, however, cautioning that any such separate rating must be based on additional disabling symptomatology. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5258, a 20 percent rating is warranted when there is evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating is warranted for the symptomatic removal of the semilunar cartilage.

Finally, degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which provides three rating methods for rating degenerative arthritis.  Diagnostic Code 5003 provides that when range of motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  When there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent disability rating is warranted; if there is evidence of occasional incapacitation exacerbations, a 20 percent disability rating is warranted.

The effective date of the Veteran's 10 percent rating for his left knee disability is October 1, 2007, the day after he was discharged from active duty.  Pertinent evidence of record includes his service treatment records, VA treatment records, private treatment records, VA examinations in November 2008, July 2014, and March 2016, as well as the Veteran's lay statements.

A January 2007 service treatment record noted abnormalities, including tenderness, over the medial left knee; however, the Veteran displayed full range of motion.  In an April 2007 service treatment record, the Veteran complained of chronic, aching  left knee pain.  He described sharp pain when going down stairs or after the first few minutes of running.  Another April 2007 service treatment record noted range of motion results of 125 degrees flexion and zero degrees extension.  His gait, muscle strength, ligaments, and stability were all normal.  The examiner noted moderate crepitus and swelling in the suprapatellar pouch.  That same month, he again complained of tightness and pain in his left knee.  Examination revealed mild effusion, but no instability.  The left knee was tender to palpation, but the Veteran displayed full range of motion with mild crepitus.  A May 2007 MRI revealed a small tear in the posterior horn of the medial meniscus.  There were also degenerative changes in the medial compartment of the knee, as well as a small joint effusion with a small Baker's cyst.  A June 2007 private treatment record noted a medial meniscus tear of the left knee.  A July 2007 service treatment record noted that the Veteran had undergone a left knee scope to trim the medial meniscus two weeks prior.  He was reportedly doing well.  He rated his pain as a two out of ten, but that it would get as high as a seven out of ten.  Examination of the left knee revealed flexion to 125 degrees and extension to zero degrees.  Muscle strength was five out of five; gait was normal, without deviation or antalgia; there was no palpable tenderness; his ligaments were intact; Lachman's test was normal; mild to moderate crepitus was noted; and there was swelling.  The Veteran was assessed with good range of motion, and was instructed to continue his exercises and muscle strengthening.

A February 2008 private MRI revealed extensive abnormality involving the medial meniscus, with loss of volume and truncation, as well as abnormal signal which may be secondary to a prior to tear, status post repair.  There was also resultant severe medial joint space narrowing, advance cartilage loss, with underlying cortical irregularity and significant bone marrow edema, of the medial femoral condyle and the medial tibial plateau.  There was also a possible small radial tear within the lateral meniscus.

In a July 2008 private treatment record, the Veteran reported that, although he attended physical therapy following his surgery 2007, he now was experiencing pain that was the same, or even worse, than it was before the surgery.  He complained of catching, locking, and instability.  He denied swelling, and stated that he was still exercising.  Examination revealed well healed surgical incisions; no effusion; full range of motion; mild medial joint line tenderness; and stability to both Lachman examination, as well as varus and valgus stresses.  He was diagnosed with medial compartment arthrosis, status-post partial medial meniscectomy.

In November 2008, the Veteran underwent a VA examination of his left knee disability.  During the examination, the Veteran reported that he injured his knee in the spring of 2007.  He stated that, although he underwent a surgery to repair a torn meniscus, he knee was feeling worse.  The Veteran reported constant sharp pain in his left knee, as well as feelings of giving way, fatigability, instability, weakness, stiffness, locking, and a lack of endurance.  He described his daily pain as a five out of ten if he is not moving, and a nine out of ten if he take a step.  He reported constant flare-ups that could last all day, and stated that nothing improved his condition.  He stated that, during flare-ups or after repetitive use, his range of motion and functional ability of the left knee was moderately more limited by pain and weakness.

Upon examination, the Veteran's posture and gait were normal with a shortened stance phase on the left.  The examiner noted slight swelling.  The Veteran's patella appeared to track normally, but the Veteran complained of pain, and there was slight crepitus with movement.  There was no tenderness to palpation, and joint stability testing revealed no laxity.  Range-of-motion testing revealed extension to zero degrees and extension to 130 degrees with pain.  The examination noted that, during a flare-up or after repetitive use, the Veteran's demonstrated that range of motion was not further limited, and only involved increased pain.  The Veteran was diagnosed with a left knee strain with internal derangement.

In the March 2010 appellate brief, the Veteran's representative argued that the current 10 percent disability rating did not adequately address the functional effects of the left knee disability, including the impact that it has on his social and occupational endeavors.

An August 2012 VA treatment record noted the Veteran's complaint of increased pain and swelling.  He stated that, despite being able to jog in the past, he was unable to use an elliptical machine for exercise.  He reported occasional locking and instability.  Examination revealed moderate effusion, tenderness over the medial joint line, and full range of motion with objective evidence of pain.  In November 2012, the Veteran underwent a VA orthopedic evaluation of his left knee.  He reported aching, sharp pain with certain maneuvers.  He reported rare mechanical symptoms, but stated that he had a mental picture of guarding for fear of falling.  X-rays revealed severe tricompartmental degenerative joint disease, and an MRI revealed a posterior horn medial meniscus tear with severe degenerative joint disease.  There was a mild antalgic gait, good muscle tone, minimal effusion, stable ligaments, and range of motion from zero to 115 degrees with crepitus. 

In an October 2013 VA treatment record, the Veteran reported that his left knee gave out as he was going down the stairs in January 2013, and he dislocated his shoulder.

In February 2014, the Veteran reported that his left knee gave out on him and his landed on his back.

In July 2014, the Veteran underwent another VA examination.  He complained of worsening pain, swelling, and instability, despite using over the counter medication.  His pain was constant and unrelenting, without weekly or monthly flare-ups.  He reported that pain limited his ability to exercise, and also caused him to miss one or two days of work every few months.  He reported a fall in 2013 due to instability in his knee.  He stated that he was currently working at a desk job.  

Range-of-motion testing revealed flexion to 120 degrees, with objective evidence of painful motion at 100 degrees; and extension to 0 degrees with no objective evidence of painful motion.  The examiner noted that, due to the Veteran's body habitus, 130 degrees of range of motion was normal.  Following repetitive-use testing, the Veteran's range of motion was consistent.  With regard to the additional range of motion loss during a flare-up, the examiner noted that the Veteran would be limited to only 90 flexion during flare-ups, and determined that, because pain and effusion were significant enough to cause a loss of work, such would lead to a significant range of motion loss.  Additional functional impairment following repetitive-use testing included less movement than normal, pain on movement, swelling deformity, and disturbance of locomotion.  There was pain to palpation, but muscle strength testing was normal.  Joint stability testing in the left knee was normal.  There was no evidence or history of patellar subluxation or dislocation, or any tibial and/or fibular impairment.  The examiner noted the Veteran's prior meniscus tear and subsequent meniscectomy, and noted that the Veteran's meniscus condition caused frequent episodes of locking, pain, and effusion.  Other residuals of the Veteran's meniscectomy including severe medial compartment degenerative joint disease with loss of joint space, pain, effusion, and varus deformity.  The Veteran's surgical scar was not found to be painful or unstable, and it was not greater than six square inches.  X-rays revealed arthritis in the left knee.  The examiner opined that the Veteran's left knee disability resulted in moderate functional impairment.

A January 2015 VA treatment record noted mild to moderate tricompartmental osteoarthritis in the left knee.  He was referred for a possible Hyalgan injection.  In February 2015, the Veteran described his knee pain as an achy pain that became sharp when exacerbated.  He reported that his knee gives out sometimes, and that, two and a half years ago, his knee gave out which cause him to fall down the stairs.  He also reported some clicking in his left knee.  Aggravating factors included going up or down stairs, prolonged walking, or prolonged sitting.  He described his average pain as a two out of ten, and a six out of ten at its worst.  Examination of his left knee revealed some swelling, but no erythema.  There was tenderness to palpation over the medial knee joint.  Pain was worse with varus stress, and McMurray's test was negative.  In September 2015, the Veteran reported increased pain, that was exacerbated when going down stairs and stepping forward with the left knee.  He described the pain as an achy and sharp pain.  He also reported swelling, and that his knee had a tendency to give out and lock up.  Examination revealed a mild antalgic gain, no effusion, passive range of motion with crepitus, tenderness to palpation over the medial joint line, normal muscle tone, and no significant laxity.  In October 2015, the Veteran was fitted for a sleeve brace for his knee.

In March 2016, the Veteran underwent a VA examination in connection with his claim for service connection for a right knee disorder that also addressed the nature and severity of his left knee disability.  He was diagnosed with left knee osteoarthritis.  He reported flare-ups related to activity that caused increased pain, but no noticeable change in motion.  With specific regard to his left knee, he complained of mechanical symptoms, including locking, that resulted in gait difficulties and falls.  Range-of-motion testing of the left knee revealed flexion to 95 degrees, and extension to zero degrees.  Following repetitive use, his range of motion was consistent; however, the examiner noted that repetitive use caused pain, fatigue, weakness, and a lack of endurance.  The examiner noted that the loss of motion resulted in difficulties with activities of daily living, and that pain limited his range of motion.  The examiner noted localized tenderness to palpation over the medial and lateral joint lines, as well as crepitus.  With regard to the Veteran's complaints of flare-ups, the examiner noted that the examination was medically consistent with the Veteran's statements describing the functional loss during flare ups; however, the examiner noted that there was no change in range of motion during flare-ups.  Additional contributing factors to the Veteran's left knee disability were less movement than normal, swelling, instability of station, disturbance of locomotion, and interference with sitting and standing.  Muscle strength testing was normal, there was no evidence of ankylosis, and joint stability testing was normal.  There was no evidence or history of patellar subluxation or dislocation, or any tibial and/or fibular impairment.  The examiner noted his meniscectomy, and stated that his meniscus condition resulted in frequent episodes of joint locking, pain, and effusion.  Other pertinent findings including an antalgic gait.  With regard to the functional impact of the Veteran's bilateral knees, the examiner noted difficulty with long period of siting, walking, standing, and stair climbing.

As noted above, in the January 2009 rating decision on appeal, service connection for the Veteran's left knee disability was granted, and he was assigned an initial 10 percent disability rating under Diagnostic Code 5260 based on evidence of painful motion.

In Butts v. Brown, 5 Vet. App.  532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Butts Court held that, as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for a change in diagnostic codes must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

As will be discussed in greater detail below, the Board finds that the Veteran's left knee disability is more appropriately rated under Diagnostic Code 5258, and that his disability warrants a 20 percent disability rating throughout the entire appeal period.

Initially, the Board notes that the Veteran has never met the criteria for a compensable rating under either Diagnostic Codes 5260 or 5261.  As noted above, objective range-of-motion testing revealed flexion to no less than 90 degrees, even in consideration of functional loss during flare-ups and following repetitive use, and his extension was no less than zero degrees.

Despite failing to meet the criteria for a compensable rating, under Diagnostic Codes 5260 or 5261, the Veteran was nevertheless assigned a 10 percent rating based upon objective evidence of painful motion.  Review of the January 2009 rating decision shows that his initial 10 percent rating was assigned because the medical evidence of record showed objective evidence of painful motion.  See Burton, 25 Vet. App. at 5; 38 C.F.R. § 4.59.  At no point during the appeal period does the evidence demonstrate that the Veteran had flexion limited to 45 degrees (the criteria for a 10 percent rating under Diagnostic Code 5260) or extension limited to 10 degrees (the criteria for a 10 percent rating under Diagnostic Code 5261).  Accordingly, there is no basis upon which to grant an evaluation in excess of 10 percent for the Veteran's left knee disability based on the diagnostic codes predicated on range of motion.

The Board has also considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination, that more nearly approximates the criteria for the 20 percent rating.  However, none of the Veteran's VA examinations revealed that the Veteran's painful motion resulted in additional functional loss, to include a greater loss of flexion or extension, that more nearly approximately the criteria for a higher rating.  As noted above, although the July 2014 examiner stated that the Veteran range-of-motion during flare-ups would be limited, the examiner indicated that he would be limited to no more than 90 degrees.  Additionally, the March 2016 examiner determined that the Veteran's description of the functional loss suffered during flare-ups was consistent with the objective examination results.  Furthermore, although the July 2014 examiner noted less movement than normal, pain on movement, swelling deformity, and disturbance of locomotion, following repetitive-use testing, the examiner nevertheless noted that the Veteran's range of motion was consistent following repetitive use.  Similarly, while the March 2016 examiner noted additional pain, fatigue, weakness, and a lack of endurance following repetitive-use testing, his range of motion stayed the same. As a result, the Board finds that the Veteran's left knee disability does not result in functional loss that more nearly approximates flexion limited to 30 degrees in his left knee, the criteria for a higher 20 percent rating.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under the diagnostic codes predicated on range of motion.

Nevertheless, based on the Veteran's lay statements and the objective medical evidence of record, the Board finds that his left knee disability is most appropriately evaluated under Diagnostic Code 5258, which pertains to dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusions into the joint.  In this regard, the record reflects the Veteran's subjective complaints of symptoms such as pain, swelling, effusion, weakness, giving way, and locking, symptoms which are indicative of dislocated semilunar cartilage.  Furthermore, despite the Veteran's partial meniscectomy in July 2007, the February 2008 private MRI noted a possible small radial tear within the lateral meniscus, and a November 2012 VA treatment record noted a posterior horn medial meniscus tear with severe degenerative joint disease.  Furthermore, in addition to the Veteran's subjective complaints, many of VA treatment records note pain and effusion, and both the July 2014 and March 2016 VA examiners specifically noted that the Veteran's meniscus condition resulted in frequent episodes of "locking," pain, and effusion.  Therefore, as the Veteran's left knee disability has experienced dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint throughout the appeal period, the Board finds that that disability should be rated under Diagnostic Code 5258 and, as such, warrants an initial 20 percent rating.

With regard to Diagnostic Code 5259, which contemplates symptomatic removal of the semilunar cartilage, the Board finds that, as the Veteran's 20 percent rating under Diagnostic Code 5258 contemplates the ongoing symptomatology associated with his left knee partial meniscectomy, including pain, swelling, locking, effusion, weakness, and giving way, assigning a separate rating under Diagnostic Code 5259 would be tantamount to pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.  Moreover, while the Veteran has limitation of motion of the bilateral knees, pursuant to VAOPGCPREC 9-98, limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  The opinion finds that such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, the opinion states that limitation of motion is a relevant consideration under Diagnostic Code 5259.  In this regard, the Veteran has undergone a partial meniscectomy of this left knee and, as such, may have limitation of motion related to that repair, or may have restriction of movement caused by current tear and displacements of the menisci as contemplated in VAOPGCPREC 9-98.  Therefore, based on VAOPGCPREC 9-98, the Board finds that such limitation of motion is contemplated in the current 20 percent ratings assigned for the Veteran's left knee disability.  See 38 C.F.R. § 4.14; Esteban, supra.

The Board has also considered other potentially applicable Diagnostic Codes.  See Esteban, supra.  However, the evidence of record does not demonstrate ankylosis of the left knee to warrant a rating under Diagnostic Code 5256, no impairment of the tibia or fibula to warrant a rating under Diagnostic Code 5262, nor genu recurvatum to warrant a rating under Diagnostic Code 5263.

Further, the Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, at no point during the appeal period has there been objective evidence of subluxation or instability in the Veteran's left knee.  Despite, his subjective complaints of instability and giving way during his VA examinations, none of his VA examinations noted objective evidence of instability.  Additionally, the Veteran's VA treatment records are also silent for any medical evidence of instability or subluxation.  The Board is cognizant that the Veteran has continuously offered subjective complaints of giving way and instability; however, the medical showing normal instability testing throughout the appeal period is more probative with regard to whether the Veteran demonstrates clinical lateral instability or subluxation  than the Veteran's description.  While the Veteran is competent to report that his knee feels unstable, gives way, or locks, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The VA examiners and the Veteran's treating physicians have found no objective evidence of instability or subluxation in the left knee.  Accordingly, a separate or increased rating under Diagnostic Code 5257 is not warranted at any time pertinent to the appeal.

Finally, the Board has considered whether a higher or separate rating under Diagnostic Code 5003 is warranted during the course of the appeal as arthritis was shown on X-ray in the Veteran's left knee.  As noted above, since the Veteran's 20 percent rating under Diagnostic Code 5258 contemplates painful, limited motion in his left knee, a separate 10 percent rating under Diagnostic Code 5003 would constitute pyramiding as he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban, supra.  Moreover, as there is no X-ray evidence of involvement of two or more major or minor joints, with occasional incapacitating exacerbations, a 20 percent rating is not warranted under Diagnostic Code 5003.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left knee disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning further staged ratings for the disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which it is now evaluated.  In this regard, the currently assigned 20 percent rating for his service-connected left knee disability contemplates the functional limitations caused by his disability, to include loss of range of knee motion, painful motion, locking, swelling, giving way, and effusion.  

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected left knee disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, the Board finds that the Veteran's left knee disability warrants an initial 20 percent disability under Diagnostic Code 5258.  However, the Board finds that the preponderance of the evidence is against any higher or separate rating for the Veteran's left knee disability.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against any higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, supra.


ORDER

An initial rating of 20 percent, but no higher, for the Veteran's service-connected left knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


